Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 12/14/2021 has been entered.



Reasons for Allowance              
        Claims 1-9 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the feeding means comprising at least one feeding belt having an extent parallel to the feeding direction with the box blanks held against the feeding belt during movement in the feeding direction, in combination with other limitations set forth in claim 1.
	
             Regarding claim 1, Yamamura et al. (10,800,061 B2) and Baggot et al. (2016/0121501) alone or in combinations, as applied to the rejection of the claims in the Final Rejection mailed on 07/17/2021, fails to teach that the feeding means 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
3.         Amendments to Fig. 4 of the drawings and specification Filled on 12/14/2021 have been entered. The amendments do not enter a new matter. In view of the amendment to drawings, specification and claims, objection to the drawings under 37 CFR 1.38(a) and rejection of the claims under 35 U.S.C. 112, first and second paragraphs, have been withdrawn.

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   December 19, 2021